Citation Nr: 1103138	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for cervical spine 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for back 
disability, other than the cervical spine.

3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for chronic 
headaches, to include as secondary to cervical spine disability.

4.  Entitlement to an initial disability rating in excess of 10 
percent for right shoulder arthralgia.

5.  Entitlement to an initial disability rating in excess of 10 
percent for left wrist arthralgia.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to October 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Boston, Massachusetts.  

In August 2008, the Veteran testified before a Decision Review 
Officer in Boston, Massachusetts.  A transcript of that hearing 
is of record.

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  The Veteran submitted additional written 
evidence and computer discs at the hearing with a written waiver 
of RO consideration, which was signed by the Veteran.
 

The reopened issues of entitlement to service connection for a 
cervical spine disability and a chronic headache disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT


1.  In an unappealed August 1996 rating decision, the RO denied 
the Veteran's claim to reopen a previously denied claim of 
entitlement to service connection for a back disability.

2.  Evidence submitted subsequent to the August 1996 rating 
decision is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim 
for entitlement to service connection for a back disability.

3.  In an unappealed August 1996 rating decision, the RO denied 
the Veteran's claim to reopen a previously denied claim of 
entitlement to service connection for a cervical spine 
disability.

4.  Evidence submitted subsequent to the August 1996 rating 
decision is not cumulative or redundant, does relate to an 
unestablished fact necessary to substantiate the claim, and does 
raise a reasonable possibility of substantiating the claim for 
entitlement to service connection for a cervical spine 
disability.

5.  In an unappealed February 1969 rating decision, the RO denied 
the Veteran's claim to reopen a previously denied claim of 
entitlement to service connection for a headache disability.

6.  Evidence submitted subsequent to the February 1969 rating 
decision is not cumulative or redundant, does relate to an 
unestablished fact necessary to substantiate the claim, and does 
raise a reasonable possibility of substantiating the claim for 
entitlement to service connection for a headache disability.

7.  Prior to September 8, 2008, the Veteran's right shoulder 
disability has been manifested by complaints of pain; objectively 
the range of motion of abduction and forward flexion was 0 to 90 
degrees without pain and 0 to 160 degrees with pain, with no 
evidence of dislocation, subluxation or flare-ups.

8.  From September 8, 2008, the Veteran's right shoulder 
disability has been manifested by complaints of pain; objectively 
the range of motion is 0 to 145 degrees without pain, with no 
evidence of dislocation, subluxation or flare-ups.

9.  During the rating period on appeal, the Veteran's left wrist 
disability has been manifested by complaints of pain; objectively 
the range of motion of palmar flexion was 0 to 60 degrees with 
pain beginning at 60 degrees, and dorsiflexion greater than 15 
degrees, with no evidence of dislocation, subluxation, effusion, 
flare-ups, or incapacitating episodes of arthritis.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1996 decision that 
denied reopening a claim for entitlement to service 
connection for a back disability (other than the cervical 
spine), which was the last final denial with respect to this 
issue, is not new and material; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 
20.302, 20.1103 (2010).

2.  Evidence received since the August 1996 decision that 
denied reopening a claim for entitlement to service 
connection for a cervical spine disability, which was the 
last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010).

3.  Evidence received since the February 1969 decision that 
denied a claim for entitlement to service connection for a 
headache disability, which was the last final denial with 
respect to this issue, is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156, 20.302, 20.1103 (2010).

4.  The criteria for an initial disability rating for 20 percent, 
and no higher, for right shoulder arthralgia prior to September 
8, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 - 5203 (2010).

5.  The criteria for an initial disability rating in excess of 10 
percent for right shoulder arthralgia from September 8, 2008 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 - 5203 (2010).

6.  The criteria for an initial disability rating in excess of 10 
percent for left wrist arthralgia have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5214 - 5215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) 
(2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a 
decision that established new requirements with respect to the 
content of the VCAA notice for reopening claims.  In the context 
of a claim to reopen, the Secretary must look at the bases for 
the denial in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.

In VA correspondence to the Veteran dated in June 2007, VA 
notified the Veteran of what evidence was required to 
substantiate the claims, the reasons for the previous denials, 
and of his and VA's respective duties for obtaining evidence.  
The letter also notified the Veteran that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought.

The Veteran is appealing the initial rating assignment as to his 
left wrist and right shoulder.  Because the March 2008 RO 
decision granted the Veteran's claims of entitlement to service 
connection for a left wrist disability and a right shoulder 
disability, those claims were substantiated.  His filing of a 
notice of disagreement to the March 2008 initial rating 
assignments does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, 
the Veteran's appeal as to the initial rating assignment triggers 
VA's obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law.  
38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The November 2008 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic codes (DCs) for rating the 
disabilities at issue.  The Veteran was thus informed of what was 
needed not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings.  Therefore, the Board finds 
that the Veteran has been informed of what was necessary to 
achieve a higher rating for the service-connected disabilities at 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), and private and VA 
examination and treatment records.  Additionally, the claims file 
contains the statements of the Veteran in support of his claims, 
to include his testimony at a Decision Review Officer hearing and 
at a Board hearing.  The Board has carefully reviewed the 
statements and concludes that there has been no identification of 
further available evidence not already of record and for which VA 
has a duty to obtain.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim for 
which it has a duty to obtain.  

The Board notes that VA is not required to provide a medical 
examination to a claimant seeking to reopen a previously and 
finally disallowed claim prior to a determination that new and 
material evidence has been received.  See Paralyzed Veteran's of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 
2003).  

VA examinations with respect to the Veteran's claims for 
increased ratings were  obtained in June 2007 and September 2008.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on physical examinations, review of radiology records, 
and interviews with the Veteran regarding his reported symptoms.  
The examination reports provided findings necessary for 
consideration in rating the disability.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  

Legal criteria
New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the appellant in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).



Service Connection in General

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being 
sought, due consideration shall be given to the places, types, 
and circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

For certain disabilities, where a Veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and the disability becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2010).  

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology. Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance. The Court set forth a two-step 
analysis to evaluate the competency of lay evidence. First, Board 
must first determine whether the disability is the type of injury 
for which lay evidence is competent evidence. If so, the Board 
must weigh that evidence against the other evidence of record - 
including, if the Board so chooses, the fact that the Veteran has 
not provided any in-service record documenting his claimed injury 
- to determine whether to grant service connection.  The Board 
observes that this Federal Circuit decision is nonprecedential.  
However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to the utility of Court decisions, it 
surely applies to the utility of decisions of a superior 
tribunal, the Federal Circuit.

Secondary service connection

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  This appeal originates from a rating 
decision that granted service connection and assigned the initial 
rating.  Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The law provides that when, after consideration of all evidence 
and material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of a Veteran's claim, the benefit 
of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 
(b); 38 C.F.R. § 3.102 (2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

I.  Ratings

The claims currently before the Board were placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with original rating assignments.  Analysis of these issues 
therefore requires consideration of the ratings to be assigned 
effective from the date of award of service connection for the 
claims.  See Fenderson v. West, 12 Vet. App. 119, 125-26

Rating right shoulder arthralgia

A June 2007 VA examination report reflects that upon clinical 
examination the Veteran had active motion against gravity of 
forward flexion of 0 to 160 degrees with pain from 90 to 160 
degrees.  He had passive range of motion of 0 to 160 degrees with 
no reduction in range of motion due to pain.  There was no 
additional limitation of motion due to repetitive use.  His 
active abduction was 0 to 160 degrees with pain from 90 degrees 
to 160 degrees.  His passive abduction was 0 to 160 degrees with 
no reduction in range of motion due to pain.  There was no 
additional limitation of motion due to repetitive use.  External 
rotation was 0 to 90 degrees with pain from 60 to 90 degrees with 
no additional limitation of motion on repetitive use.  The 
internal range of motion was 0 to 90 degrees with pain from 60 to 
90 degrees with no additional limitation of motion on repetitive 
use.

The examiner noted that there was no stated impact on the 
Veteran's current employment or activities by the Veteran.  The 
report reflects that the Veteran stated that he "does what he 
needs and has adjusted".  [The Veteran] further stated that he 
could complete his training and employment as a firefighter and 
that his joint problems have not interfered with his employment.  
The examiner did note that the disability would cause problems 
with lifting and carrying, weakness or fatigue, decreased 
strength, and upper extremity pain.  

A September 2008 VA examination report reflects no episodes of 
dislocation or subluxation and no flare-ups of joint disease.  
Active range of motion of the right shoulder was 0 to 145 degrees 
with pain beginning at 145 degrees.  Range of motion against 
strong resistance was 0 to 120 degrees with pain the entire range 
of motion.  There was additional limitation of motion on 
repetitive use.  Limitation of motion on repetitive use was 0 to 
135 degrees with pain being the factor most responsible for the 
additional limitation of motion.  Active external rotation was 0 
to 60 degrees with pain at 0 degrees.  Passive external rotation 
was 0 to 70 degrees with pain beginning at 60 degrees.  Range of 
motion against strong resistance was 0 to 60 degrees with pain 
the entire range of motion.  There was additional limitation of 
motion on repetitive use caused by pain.

Active internal rotation was 0 to 30 degrees with pain at 30 
degrees.  Passive range of motion of internal rotation was 0 to 
30 degrees with no pain.  Range of motion against strong 
resistance was 0 to 30 degrees with pain the entire range of 
motion.  Additional limitation of motion on repetitive use was 0 
to 30 degrees due to pain. 

There was no loss of bone or part of bone, no recurrent shoulder 
dislocations, no inflammatory arthritis, and no joint ankylosis.

X-rays of the right shoulder indicate moderate degenerative 
change in the right acromioclavicular joint.  There was a 3 
millimeter calcific density overlying the greater tuberosity of 
the right humerus compatible with calcific tendinitis.  The 
examiner noted that the Veteran' s disability's impact on 
occupational activities would be problems with lifting and 
carrying, lack of stamina, weakness or fatigue, decreased 
strength of the upper extremity, and pain.  The effects of his 
disability on chores, shopping, exercise, sports, recreation, 
traveling, feeding, dressing, toileting, and grooming were noted 
to be moderate.  The effect on his bathing was noted to be 
severe.  

The Veteran testified at the August 2008 DRO hearing that he had 
a lot of pain in the shoulder, especially during certain types of 
weather.  He stated that very humid and winter are the worst 
types of weather.  He testified that his shoulder crackles.   He 
further testified that he does not have trouble with housework or 
cutting the grass because if he gets pain, he takes a break, and 
the pain goes away.  He testified that he takes about 800 
milligrams of Motrin for his pain of the wrist, shoulders, and 
neck. 

Generally, disabilities of the shoulder are rated under 
diagnostic codes (DCs) 5200 to 5203.   The evidence of record 
reflects that the Veteran is right handed.  Therefore, his right 
arm is considered his major arm for rating purposes.  The Veteran 
does not have dislocation, or nonunion of the clavicle or 
scapula; therefore, DC 5203 is not for application.  The Veteran 
does not have loss of head, nonunion, or fibrous union of the 
humerus, or recurrent dislocation of the scapulohumeral joint; 
therefore, DC 5202 is not for consideration.  The evidence is 
also against a finding of ankylosis of the scapulohumeral 
articulation; therefore, DC 5200 is not for application.  

Under DC 5201, limitation of motion of the arm is rated at 20 
percent if the limitation of motion is at shoulder level, 30 
percent if at midway between the side and shoulder level, and 40 
percent if limitation of motion is 25 degrees from side.  As 
noted above, the June 2007 VA examination report reflects that 
the Veteran's range of motion of abduction was 0 to 160 degrees, 
but that he had pain at 90 to 160 degrees.  The functional loss 
of a disability may be due to pain. See DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The September 8, 2008 VA examination 
report reflects that the Veteran's range of motion of abduction 
was 0 to 145 degrees with pain at 145 degrees.  Thus, the Board 
finds that staged ratings are warranted.  The Veteran's 
disability warrants a 20 percent rating, and no higher prior to 
September 8, 2008.  The Veteran's disability warrants a 10 
percent rating, and no higher, from September 8, 2008. 

The Board has considered whether there is any other applicable DC 
which would provide the Veteran with a higher rating but finds 
that there is not.  A July 2007 radiology report reflects that 
the Veteran has moderate acromioclavicular degenerative joint 
disease.  Under DC 5003, a rating of 20 percent is applicable if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacity exacerbations.  As the evidence is against any such 
finding, a 20 percent rating is not warranted under DC 5003.  

In conclusion, ratings higher than 20 percent prior to September 
2008, and higher than 10 percent from September 2008 are not 
appropriate for the Veteran's right shoulder disability.  

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Under Thun v. Peake, 22 Vet 
App 111 (2008), there is a three- step inquiry for determining 
whether a Veteran is entitled to an extraschedular rating.  
First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors such 
as those provided by the regulation as "governing norms."  Third, 
if the rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto related 
factors such as marked interference with employment or frequent 
periods of hospitalization, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
right shoulder disability is inadequate.  The rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran does not experience any 
symptomatology not contemplated by the rating schedule.  Referral 
for extraschedular consideration is not warranted. See VAOPGCPREC 
6-96. Further inquiry into extraschedular consideration is moot. 
See Thun, supra. See also Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



Rating left wrist arthralgia

As noted above, a June 2007 VA examination report reflects that 
the Veteran is right handed; therefore, his left wrist is 
considered the minor wrist for rating purposes.  

The June 2007 VA examination report reflects the dorsiflexion 
(extension) active range of motion against gravity of the left 
wrist was 0 to 50 degrees with pain at 50 degrees.  Passive range 
of motion was 0 to 70 degrees with no pain.  There was no 
additional limitation of motion on repetitive use.  Palmar 
flexion active range of motion was 0 to 80 degrees with pain from 
60 to 80 degrees.  There was no additional limitation of motion 
on repetitive use.  Ulnar deviation range of motion was 0 to 45 
degrees with pain from 40 to 45 degrees.  Radial deviation range 
of motion was 0 to 20 degrees with pain at 20 degrees.  There was 
no additional limitation of motion on repetitive use.  There were 
no recurrent shoulder dislocations or inflammatory arthritis.  
The diagnosis was left wrist arthralgia.  It was noted that his 
left wrist disability had mild to no effects on his daily 
activities.   

A September 2008 VA examination report reflects no episodes of 
dislocation or subluxation, no effusion, no flare-ups of joint 
disease, no constitutional symptoms of arthritis, and no 
incapacitating episodes of arthritis.  Active palmar flexion 
against gravity was 0 to 60 degrees with pain at 60 degrees.  
Passive range of motion was 0 to 60 degrees with no pain.  Range 
of motion against strong resistance was 0 to 60 degrees with pain 
the entire range of motion.  There was additional limitation of 
motion on repetitive use.  The limitation of motion on repetitive 
use was 0 to 40 degrees.  The active motion of dorsiflexion 
against gravity was 0 to 40 degrees with pain at 40 degrees.  The 
passive range of motion was 0 to 40 degrees with no pain.  The 
range of motion against strong resistance was 0 to 40 degrees 
with pain the entire range of motion.  There was additional 
limitation of motion on repetitive use.  The limitation of motion 
on repetitive use was 0 to 40 degrees.  The radial deviation 
active motion against gravity was 0 to 20 degrees with pain at 20 
degrees.  The passive range of motion was 0 to 20 degrees with no 
pain.  The range of motion against strong resistance was 0 to 20 
with pain the entire range of motion.  There was additional range 
of motion on repetitive use of 0 to 20 degrees due to pain.  The 
ulnar deviation active motion against gravity was 0 to 30 degrees 
with pain at 30 degrees.  The passive range of motion was 0 to 30 
degrees with no pain.  The range of motion against strong 
resistance was 0 to 30 degrees with pain throughout the entire 
range of motion.  There was additional limitation of motion on 
repetitive use.  The limitation of motion on repetitive use was 0 
to 30 degrees due to pain.  The diagnosis of the left wrist pain 
was traumatic arthritis and carpal tunnel syndrome.  The 
disability's impact on occupational activities were problems with 
lifting and carrying, lack of stamina, weakness or fatigue, and 
pain.  The examiner noted that the Veteran is a firefighter and 
takes frequent breaks to rest his wrist or tries to "shake it 
off."  The effects of the problem on daily activities were 
moderate for all activities, except exercise, which was severe, 
and toileting, which was none.  

Under 38 C.F.R. § 4.71a, DC 5215, limitation of motion of the 
minor (non-dominant) wrist is rated as 10 percent disabling when 
palmar flexion is limited in line with the forearm, or when 
dorsiflexion is less than 15 degrees.  A higher rating is not 
warranted unless there is ankylosis of the wrist.  As the 
evidence of record is against a finding of ankylosis of the 
wrist, a rating in excess of 10 percent is not warranted.  The 
Board has considered whether there is any other applicable DC 
which would afford the Veteran a higher rating, but finds that 
there is not.  

In conclusion, higher ratings are not appropriate for the 
Veteran's left wrist disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Thun v. Peake, 22 Vet App 
111 (2008), Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



II.  New and Material 

Historically, the Veteran's claims for entitlement to service 
connection for a back disability, a right shoulder disability, 
and a headache disability were denied in a February 1969 
determination letter.  The Veteran was informed of his appellate 
rights, however, the Veteran did not file a substantive appeal, 
and the RO decision became final.  38 U.S.C.A. § 7105.  A January 
1973 RO decision confirmed the previous decision and the Veteran 
was informed of the continued denial of his claims in February 
1973.

In March 1988, the Veteran filed a claim for his right shoulder, 
back, and neck stemming from the same incident as alleged in the 
earlier claim.  The RO considered the neck as having been 
previously denied in February 1969, as the RO considered the 
right shoulder and neck to be the same disability.  The Veteran's 
claims were denied in October 1988; the Veteran did not appeal 
the decision and it became final.  The Veteran again filed claims 
to reopen his claims for entitlement to service connection for 
back and neck disabilities, and by a letter dated in September 
1991, the RO informed the Veteran that his claims had been 
administratively denied because he had failed to provide 
requested information.  In November 1992, the Veteran again filed 
claims to reopen his claims for entitlement to service connection 
for back and neck disabilities.  In December 1992, the Veteran's 
claims were again denied as the RO found no new and material 
evidence had been received.  In the December 1992 rating 
decision, the RO showed separate diagnoses for the right shoulder 
and neck disabilities, which had previously been rated as a 
single disability entity.  The Veteran was informed of his 
appellate rights; he did not file a substantive appeal.  In May 
1995, the Veteran again filed claims to reopen his claims for 
entitlement to service connection for back and neck disabilities, 
and the claims were again denied in June 1995 as the RO had not 
received new and material evidence.  In November 1995, the RO 
again denied the Veteran's claim to reopen his claim for 
entitlement to service connection for a neck disability.  In 
March 1996, the Veteran filed for "reconsideration of his June 
1995 denial."  In May 1996, the Veteran filed a notice of 
disagreement to the June 1995 rating decision.  In August 1996, 
the RO again denied the claims for neck and back disabilities on 
the basis of no new and material evidence, and issued a statement 
of the case in August 1996.  The Veteran was notified of his 
appellate rights and did not file a substantive appeal.  In May 
2007, the Veteran filed claims for entitlement to service 
connection for back pain (cervical, thoracic, and lumbosacral) 
and severe headaches, as well as other disabilities.  A March 
2008 RO decision denied the Veteran's claims to reopen as new and 
material evidence had not been received.  The last final denial 
with regard to the claim for entitlement to service connection 
for a cervical spine disability is August 1996.  The last final 
denial with regard to the claim for entitlement to service 
connection for a back disability (other than the cervical spine) 
is August 1996.  The last final denial with regard to the claim 
for entitlement to service connection for a headache disability 
is February 1969.

New and Material evidence - Back disability

Evidence of record at time of last final denial

The evidence of record at the last final denial in August 1996 
consisted of the Veteran's STRs, service personnel records, and 
private medical records.

The Veteran's pre-induction April 1968 report of medical history 
reflects that he reported that he had never had recurrent back 
pain.  

The STRs for July, August, and September 1968 reflect numerous 
complaints of back pain and shoulder pain after the Veteran fell 
down stairs and landed on his shoulder.  The x-rays were 
negative.  A July 1968 orthopedic request due to the Veteran's 
complaints of severe back pain states "this man is in the wrong 
clinic.  Recommend he be sent to mental hygiene."  The STRs 
indicate that the Veteran refused to be evaluated for range of 
motion and it was noted that that evaluation by orthopedics was 
negative for any findings.  The STRs reflect treatment with 
Darvon and that he was returned to duty.  They further note that 
the Veteran responded violently to gentlest touch on his back.  A 
September 1968 STR reflects that the Veteran stated that 
approximately one year earlier, he injured his back while working 
in a car lot and fell.  He reported some discomfort in his neck 
at present, in addition to the complaints of back pain as noted 
above, but he believed that this neck pain may have been due to a 
cold he had at present.  X-rays of the lumbar spine indicated 
that the Veteran had spine bifida occulta.  The examiner noted 
that the Veteran was extremely difficult to evaluate and that his 
posture was not one usually seen in one with back pain.  The 
October 1968 report of medical history for separation purposes 
reflects that the Veteran reported back trouble.  The physician's 
summary notes "hurt back [existed prior to service]".  The 
report of medical examination reflects "no pathology found in 
orthopedic clinic."  The Veteran was discharged from service in 
October 1968 due to unsuitability - personality disorder.  

VA medical records from 1988 to the early to mid 1990s reflect 
that the Veteran complained of pain in the neck and back since 
1968.  (One record appears to be dated June 8, 1998, but as the 
record also reflects that the Veteran was 45 at the time and the 
record was received in 1995, the date may actually be June 8, 
1995.)

Private medical records from C. Soldier's Home from 1972 to 1977, 
reflect that the Veteran sought treatment for low back pain, 
muscle spasm, arthritis, and cervical spine pain.  The Veteran 
reported back pain since 1968.  X-rays of the dorsal and lumbar 
spine indicated no evidence of recent fracture of subluxation was 
seen.  A December 1974 x-ray of the lumbar spine reflects no 
evidence of recent fracture or subluxations seen.  Records from 
C. Soldier's Home from 1995 and 1996 show complaints of back, 
neck, and shoulder pain.

Private medical records from H.C. H. P. and West Roxbury from 
December 1989 to June 1995 were also associated with the claims 
file.  A December 1989 record reflects that the Veteran reported 
that in May 1989, he fell in a 12 foot hole while working as a 
construction worker, and noted immediate pain in his neck and 
back.  X-rays of the cervical spine revealed mild degenerative 
changes diffusely in cervical spine.  A January 1990 MRI reflects 
prominent ridge and degenerative disease demonstrated at the C5-
C6 level with moderately advanced secondary spinal stenosis.  In 
February 1993, the Veteran reported having had pain in the neck 
with occasional cramps and stiffness, more or less continuously 
for the past 20 years.  In February 1994, the Veteran complained 
of low back pain after carrying an "angle iron" over 100 yards 
in knee deep snow.  In August 1994, the Veteran complained of low 
back pain after stretching backwards on a ladder.  A September 
1994 record reflects that the Veteran complained of being knocked 
down by a piece of equipment in September 1994 and having 
increasing neck stiffness and low back pain since then.  
 
Evidence since the last final denial

The evidence received since the last final denial includes May, 
June, and July 1996 private medical records; however, these 
records refer to neck and shoulder pain, and not lower or mid 
back pain.  

In addition, MRI reports dated in 2009, from a private facility 
show a disability of the Veteran's back, but do not provide an 
etiology.

A May 1996 addendum to a rheumatology clinic record notes that 
the Veteran reported that he was in a "holding unit" for 
several months while in his basic training and that this is 
probably significant in regarding the severity of his neck injury 
from the time of his fall in the barracks.  A June 1996 
rheumatology clinic record states that the Veteran still 
complained of pain in his neck.  The record also notes that the 
Veteran "does give a history of a fall in 1968 while in the 
service.  He states his complaints were present shortly after the 
fall and have persisted, becoming worse recently.  It is 
certainly conceivable that that fall has precipitated trauma at 
the time and has persisted in his complaints from that trauma."  
The impression was post trauma, cervical spine.  Although, this 
record is dated in June 1996, it was not received by VA prior to 
the last final denial in August 1996.

The claims file also includes VA medical records from 2006 to 
2009 which reflect complaints and treatment for neck and back 
pain, as well as other disabilities.  The records do not provide 
any clinical opinions which indicate that the Veteran's back pain 
may be causally related to active service.

The record now includes a "buddy statement" from R.W., dated in 
October 2008, in which R.W. states that he was stationed at Fort 
Bragg while the Veteran was being treated for back and neck 
problems.

Finally, the record now includes the statements of the Veteran at 
a DRO hearing and a Board hearing regarding his fall in service 
and subsequent pain.

Old and new evidence of record considered as a whole

Although the evidence noted above is new, as it was not in the 
record at the time of the last final denial, the Board finds that 
it is not material.  The Veteran's claim for a back disability 
was denied because there was no clinical evidence that his back 
disability post service was etiologically related to his back 
complaints in service.  There is still no such evidence.  The 
Board notes that the testimony of a layperson regarding etiology 
is not sufficient to reopen a claim for entitlement to service 
connection.  See Moray v. Brown, 5 Vet. App. 211 (1993).  The 
Board acknowledges that the Veteran has a current back disability 
and that the Veteran had complaints of back pain in service; 
however, there is still no new and material evidence that the 
Veteran's current disability is causally related to active 
service.
Although a rheumatology report discusses a possibly etiology for 
the Veteran's pain in the neck, the opinion does not discuss the 
Veteran's mid or lower back disability or pain.  The newly 
received documents are not material as they do not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In conclusion, the Board finds that the evidence added to the 
record since the last final denial, is not material as it does 
not relate to an unestablished fact necessary to substantiate the 
claim (e.g. a medical nexus opinion), and that the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes that 
evidence has not been received which is new and material, and the 
claim for service connection for a back disability, other than 
the cervical spine, is not reopened.  The Board has considered 
the doctrine of giving the benefit of the doubt to the appellant, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2010), but does not find that the evidence is of such 
approximate balance as to warrant its application. Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



New and Material evidence -- Cervical Spine (neck) disability

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial is 
the same as noted above with regard to the back disability, and 
need not be repeated here.

Evidence since the last final denial

As noted above, the evidence received since the last final denial 
includes a May 1996 addendum to a rheumatology clinic record 
which notes that the Veteran reported that he was in a "holding 
unit" for several months while in his basic training and that 
this is probably significant in regarding the severity of his 
neck injury from the time of his fall in the barracks.  A June 
1996 rheumatology clinic record states that the Veteran still 
complained of pain in his neck.  The record also notes that the 
Veteran "does give a history of a fall in 1968 while in the 
service.  He states his complaints were present shortly after the 
fall and have persisted, becoming worse recently.  It is 
certainly conceivable that that fall has precipitated trauma at 
the time and has persisted in his complaints from that trauma."  
The impression was post trauma, cervical spine.  Although, this 
record is dated in June 1996, it was not received by VA prior to 
the last final denial in August 1996.

The claims file also includes VA medical records from 2006 to 
2009 which reflect complaints and treatment for neck and back 
pain, and the statements of the Veteran and a buddy, as noted 
above.

The record now includes the statements of the Veteran at a DRO 
hearing and a Board hearing regarding his fall in service and 
subsequent pain.

Old and new evidence of record considered as a whole

The Board finds that the evidence received since the last final 
denial is new as it was not previously in the claims file.  In 
addition, it is not redundant or cumulative to the evidence prior 
to the last final denial because it contains a nexus opinion, 
which was not previously of record.  The Board also finds that 
the evidence is material as it raises a possibility of 
substantiating the claim.  The Veteran's claim for a cervical 
spine disability was previously denied because there was no 
evidence that his cervical spine disability was causally related 
to active service.  The evidence of record now includes an 
indication that it may be so related.  Therefore, the evidence is 
new and material to reopen the claim.

New and Material evidence -- Headache disability

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial in 
February 1969 included the Veteran's STRs.  The Veteran separated 
from service in October 1968, and there were no private medical 
records at the time of his last final denial.  The Veteran's 
claim was denied in February 1969 because there was no evidence 
of residuals of any in-service injury.  The Veteran's October 
1968 report of medical history for separation purposes reflects 
that he denied having had frequent or severe headaches.  

Evidence since the last final denial

The evidence since the last final denial includes an April 2007 
VA medical record which reflects that the Veteran reported daily 
headaches.  The physical therapist explained to the Veteran that 
chewing gum could contribute to his headaches.   

A July 2008 VA medical record reflects that the Veteran reported 
a headache that begins in the posterior cranium and bores through 
to his eyes, is unbearable, and is worse in the cold.  

The Veteran testified at the DRO hearing that he was diagnosed 
with migraines in the mid to late 1970s but it was not until he 
sought treatment at a VA hospital that he was informed that the 
headaches were the result of the pain in his neck.  He testified 
at the Board hearing that he has had headaches ever since the 
fall in service. 

A January 2009 VA medical record reflects that the Veteran 
reported that his headaches began in the 1970's after a neck 
injury when he fell down some stairs.  The examiner noted an 
assessment of "chronic migraine that is likely exacerbated by 
medication overuse and chronic neck pain."

Old and new evidence of record considered as a whole

The Board finds that the evidence received since the last final 
denial is new as it was not previously in the claims file.  In 
addition, it is not redundant or cumulative to the evidence prior 
to the last final denial because it contains a nexus opinion, 
which was not previously of record.  The Board also finds that 
the evidence is material as it raises a possibility of 
substantiating the claim.  The Veteran's claim was denied in 
February 1969 because there was no evidence of residuals of any 
in-service injury.  The Veteran is competent to report that he 
has headaches.  In addition, the evidence now includes a clinical 
opinion that his headaches may be related to his neck disability.  
Therefore, the evidence is new and material to reopen the claim.  
In addition, the Board finds that this claim is inextricably 
intertwined with the Veteran's claim for entitlement to service 
connection for a cervical spine disability.


ORDER

As new and material evidence has not been received to reopen the 
claim of entitlement to service connection for a back disability, 
other than the cervical spine, the appeal is denied.

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for a cervical spine 
disability, the claim is reopened, and the appeal is allowed to 
this extent.

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for a headache 
disability, the claim is reopened, and the appeal is allowed to 
this extent.

Entitlement to an initial disability rating of 20 percent, and no 
higher, for the period prior to September 8, 2008 is granted for 
right shoulder arthralgia, subject to the laws and regulations 
controlling the award of monetary benefits. 

Entitlement to an initial disability rating in excess of 10 
percent for the period from September 8, 2008 for right shoulder 
arthralgia is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left wrist arthralgia is denied.


REMAND

Having reopened the Veteran's claims for entitlement to service 
connection for a cervical spine disability and a headache 
disability, the Board must now determine whether the reopened 
claims may be granted on the merits, de novo.  Under the VCAA, VA 
has a duty to assist the Veteran in the development of a claim.  
This includes affording the Veteran with a VA examination when 
appropriate.  

Based on the evidence of record, to include the Veteran's STRs, 
medical reports indicating complaints of, and treatment for, 
cervical spine and headaches, the records indicating a possible 
nexus between the Veteran's in-service injury and his cervical 
spine disability, and the Veteran's cervical spine disability and 
his headache disability, the Board finds that the Veteran should 
be afforded a VA examination to determine the extent and etiology 
of his cervical spine and headache disabilities.

In addition, the Veteran should be provided with VCAA notice with 
regard to entitlement to service connection or a headache 
disability as secondary to a service connected disability.


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue 
of entitlement to service connection for 
headaches, to include as secondary to a 
service-connected disability in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2010), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  

2.  Request the Veteran  to identify all 
medical providers (VA and private) from 
whom he has received treatment for 
headaches, and complete and return a 
provided VA Form 21-4142, Authorization and 
Consent to Release Information, for all 
such providers.  Thereafter, attempt to 
obtain all such records, to include VA 
record, not already associated with the 
claims folder.

3.  Schedule the Veteran a VA examination(s) 
to determine the nature and etiology of the 
Veteran's current cervical spine disability 
and headache disability.  The examiner(s) 
is/are requested to furnish an opinion 
concerning whether it is at least as likely 
as not (50 percent or greater) that the 
Veteran has a cervical spine and/or headache 
disability causally related to his military 
service, to include whether any headache 
disability is causally related a cervical 
spine disability.  The claims folder should 
be reviewed in conjunction with such 
examination and the examination report should 
indicate that such a review was performed.  
The examiner should consider the Veteran's 
STRs and private medical records, to include 
his radiology records.  Any opinion expressed 
should be accompanied by a complete 
rationale.  
 
The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect 
his claims, to include denial.  See 38 C.F.R. 
§ 3.655 (2010).  

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues  of entitlement to 
service connection for a cervical spine 
disability and a headache disability on 
appeal.  If any benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


